Opinion filed May 23, 2013




                                    In The


        Eleventh Court of Appeals
                                 __________

                             No. 11-12-00087-CV
                                 __________

                     PEGGY JOYCE RUTH, Appellant

                                       V.

            ARMA LEE CROW, JAMES ALBERT CROW,
               AND SANDRA KAY FORD, Appellees


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CV1002049


                     MEMORANDUM OPINION
      Appellees—Arma Lee Crow, James Albert Crow, and Sandra Kay Ford—
filed in this court a motion for jurisdictional determination.   In their motion,
Appellees requested that we dismiss this appeal for want of jurisdiction. As a
result of the motion, we abated this appeal on March 28, 2013. In our abatement
order, we explained why the trial court’s order was not final and appealable and
why we had no jurisdiction over the appeal absent a final, appealable order. We
abated the appeal so that a final judgment could be rendered. We also informed
the parties as follows: “If a final, appealable judgment has not been entered by
April 15, 2013, this court may dismiss this appeal.” As of today, a final judgment
still has not been rendered below.
      We grant Appellees’ motion and dismiss the appeal.


                                                  PER CURIAM


May 23, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2